 

[ex10-9_001.jpg]

 

Office Building

House Leasing Contract

 

No.: 0022800

 

 

 

 

Shanghai Mart Office Building

Lease Contract

No.:0022800

The Lessor (Party A): Shanghai Mart Co., Ltd.

Registered address: 2299 West Yan’ an Road, Shanghai, China

 

The leasee (Party B): Benefactum Alliance Business Consultant (Beijing) Co.,
Ltd.

Registered address: Rm. 2107, 2299 West Yan’ an Road, Changning District,
Shanghai, China

 

E-mail: 159105959@qq.com

Fax No.: 23570325

 

According to negotiation, Party A and Party B reached the following lease
contract on the matters of Party B renting Party A’s office building:

 

I. House, area and purpose

 

1. Rent one room of the office building, the address is No. 2412, 2299 West Yan’
an Road, Shanghai, China. Total rental area: 237.83 m2

 

2. When Party A delivers the house to Party B, both sides shall sign the
“Property Acceptance list of Shanghai Mart Office Building” in terms of the
inner conditions of the house, this acceptance list acts as the attachment of
the contract; except as otherwise agreed in writing by two sides, this
acceptance list also shall be the acceptance basis when Party B returns the
house to Party A.

 

3. This house is only to be used as an office; Party B shall not alter its
purpose without permission.

 

II. Lease term

 

The lease term is from March 17, 2016 to November 29, 2017.

 

The term from March 17, 2016 to April 15, 2016 is the rent-free period of Party
B, during which period Party B does not pay the rent, but Party B shall pay the
management fee, electric charge, telephone bill and other payables within this
period.

 

If the contract is terminated in advance due to Party B’s reason, then Party B
will not be entitled to the rent-free period stipulated in the above clause,
while Party A has the right to charge Party B rent within the rent-free period.

 

III. Rent, management cost, electric charge, telephone opening

 

1. The rent of the house is calculated based on the rental area, and it is paid
in RMB.

 

The rent is RMB 5.00 Yuan per square meter one day during the lease term form
April 16, 2016 to March 16, 2017, the monthly rent charged to Party B by Party A
is RMB 36169.98 Yuan.

 

 

 

 



The rent is RMB 5.23 Yuan per square meter one day during the lease term form
March 17, 2017 to November 29, 2017, the monthly rent charged to Party B by
Party A is RMB 37833.80 Yuan.

 

If the contract is renewed when the lease term is expired, Party A has the right
to adjust the rent according to the market condition and level characteristics
of Party A’s lease region.

 

2. The management fee is calculated as per the rental area, including property
management fee, air conditioning cost, electricity and water costs in public
area, all shall be paid in RMB.

 

The rent is RMB 31.00 Yuan per square meter one month during the lease term form
March 17, 2016 to November 29, 2017, total rent is RMB 7372.73 Yuan per month.

 

Party A can increase the management fee, but the increased range shall not be
more than 10% each calendar year, however, if the increased range of management
fee is more than 10% due to the increase of Shanghai municipal public utility
fees, Party A is able to adjust the management fee according to the adjusted
situation of Shanghai municipal public utility fees.

 

3. Electric charge

 

Electric charge inside the house: calculated based on the independent
electricity meter, and charged as per Party A’s unified unit price(RMB 1.20 Yuan
Per KWH), in the event of an adjustment of electricity price by electric power
department, Party A has the right to make corresponding adjustment therewith.

 

4. Service charge for telephone line

 

Party B shall apply for the installation of telephone to Shanghai municipal
Telecom by himself, and meanwhile, pay RMB 400 Yuan per household as a service
charge per telephone line to Party A.

 

IV. Earnest money

 

1. When signing the contract, Party B shall pay earnest money to Party A, the
amount is RMB 113501.40 Yuan. About Party B paying earnest money stipulated in
the contract, it is the condition for this contract coming into effect.

 

2. The earnest money is the assurance of Party B’s performance of this contract.
In any case, Party B shall not require Party A to use the earnest money to
defray rent or any other expenses payable.

 

3. When the contract is terminated or terminated in advance through negotiation
of both sides, when Party B restores the house to its original state as
stipulated in the contract and returns the house, as well as has paid off all
the payable expenses related to this house, then Party A shall return the
earnest money to Party B in original currency, except for the case that Party A
confiscates the earnest money in accordance with the stipulation of the
contract.

 

 

 

 

 

V. Payment method

 

1. Rent and management fee are prepaid on a monthly period, first period of rent
and management fee shall be paid before 5 days of lease commencement date, since
then, each period of rent and management fee shall be paid before the 25th day
of previous calendar month.

 

2. Party B shall voluntarily pay the telephone bill to Shanghai municipal
Telecom after receiving telecom bill, Party B shall pay electric charge to Party
A in accordance with the billing information of “Service Center of Online
Reconciliation of Shanghai Mart Office Building” in schedule time.

 

3. If Shanghai Telecom cuts off Party B’s telephone communication due to Party
B’ s overdue payment, all consequences shall be undertaken by Party B itself.

 

4. All payables shall be paid in cash or in the way of bank transfer.

 

VI. Liquidated damages of contract and Overdue liquidated damages

 

1. If Party B violates the regulations of the contract, the earnest money which
has been paid by Party B shall be retained as the liquidated damages of
contract.

 

2. If Party B does not pay rent, management fee and other expenses payable on
time according to the contract, Party B shall pay Party A 0.5% of late payments
as liquidated damages until the actual payment day.

 

VII. Responsibility of house repairing

 

1. During the lease term, Party A shall ensure safe use of the house. If the
house and its original facilities are damaged by force majeure or ordinary wear
and tear, Party B shall timely notify Party A’s relevant department for
repairing. When Party A carries out the repairing, Party B shall give assistance
and cooperation.

 

2. If Party B decorates or alters original facilities including adding any
facility, Party B shall achieve Party A’s written permission, the specific
decoration shall comply with the attachment of the contract “Decoration
Regulation of Shanghai Mart Office Building”.

 

VIII. Contract extension

 

If the contract is renewed when expired, Party B shall put forward to Party A in
writing three months in advance, if Party A agrees to renew the contract, then
two sides shall renew it within 15 days before its expiry.

 

 

 

 

IX. Party A’s obligations

 

1. When Party A delivers this house to Party B, the house shall be in a good
condition.

 

2. From 9:00 AM to 6:00 PM in each working day(except for statutory holidays and
that stipulated by government’s relevant department, the specific mode of
execution which notified by Party A shall prevail), Party A ensures to provide
air conditioner or ventilation, elevator, escalator, lighting and cleaning in
public area and other services. If the service is interrupted or stopped due to
mechanical failure, accident and other factors which Party A cannot predict or
control, Party A shall recover it as soon as possible.

 

3. Party A is responsible for property management and general security work.

 

4. Comply with and perform all regulations of the contract.

 

X. Party B’s obligations

 

1. Rent, management fee and other expenses payable shall be paid in accordance
with the regulations of the contract.

 

2. Party B shall comply with the “Administrative Rules of Shanghai Mart Office
Building” formulated by Party A and other various property administrative rules
made by Party A every now and then.

 

3. Party B shall not change the workplace use of the house and shall not dispose
this house and its original facilities in the form of sublet, transfer and
mortgage or in other disguised forms.

 

4. When the contract is expired or terminated in advance, the house shall be
restored to original state as stipulated in the contract and then delivered to
Party A.

 

5. Party shall comply with and perform all regulations of the contract.

 

XI. Restore to original state

 

When the contract is expired or terminated in advance, Party B shall remove all
items before termination or date of rescission, and deliver the house to Party A
after restoring it to original state.

 

The so-called restoration of the original state means the house shall be
restored to the state described in the property acceptance list of Shanghai Mart
Office Building which signed by two sides, except for natural wear and tear. The
costs caused due to the restoration of original state shall be paid by Party B;
and Party B shall compensate for the damages on the house and its original
facilities. If Party B completes the restoration of the original state, the rent
will be refunded officially after Party A approves the acceptance.

 

If the original state of the house is restored with delay, Party A has right to
stop supplying power, air conditioner, telephone communication and other
services, voluntarily restore the house and take back, meanwhile, Party A will
confiscate the earnest money as the liquidated damages of contract and charge
the overdue rent and management fee of Party B(at that time, if Party A’s rent
and management fee have been adjusted, the overdue rent and management fee shall
be paid as per the adjusted price);

 

 

 

 

For objects left inside the house( things that Party A agrees to remove), Party
B shall timely clear up, if Party B does not take away or clear up the left
objects within 5 days, Party B agrees Party A to voluntarily dispose it as
derelict.

 

XII. Responsibility for breach of contract

 

1. If Party A does not deliver the house to Party B as scheduled, for one
overdue day, Party A shall pay 0.5% of monthly rent to Party B as the overdue
liquidated damages, if delay two weeks, Party B has right to terminate the
contract, Party A shall refund the earnest money to Party B, but it is the
limitation for Party A to assume the liability for breach of contract.

 

2. During the validity period of lease contract, Party B shall not unilaterally
propose the termination of contract, otherwise, it can be handled as the breach
of contract of Party B, Party A has right to confiscate the earnest money as the
liquidated damages of lease contract terminated in advance.

 

3. If Party A’s legal interest is violated due to the intention or negligence of
Party B including its user, employee, entrusted decoration company, Party B
shall undertake corresponding legal liability.

 

4. In any of the following cases, Party A can terminate the contract after
sending the notice of the termination:

 

(1) Party B does not pay rent, management fee, all expenses payable, overdue
liquidated damages as scheduled, and overdue payment for two weeks, or without
paying the payables for three times accumulated, or the bill paid by Party B is
refunded or refused.

 

(2) Party B violates the contract or the attachment of the contract.

 

(3) Party B engages in illegal activities or activities which are not comply
with the purpose of leasing.

 

(4) Party B is subjected to the treatment of seal up and stopping business for
rectification from judiciary authorities or administration office.

 

5. If Party B has the situation of breach of contract of the above clause 2, 3,
4, in addition to having the right to timely stop supplying power, air
conditioner and other services, and take back the house, Party A also can take
any of the following measures or all measures:

 

(1) Require Party B to pay the late payments of rent, management fee, electric
charge and other payables, as well as pay the overdue liquidated damages;

 

(2) Confiscate the earnest money as the liquidated damages of the contract;

 

(3) Temporarily restrict Party B’s personnel or property to in and out of the
leased unit of Party A;

 

(4) Party A charges the loss caused due to Party B’s breach of the contract,
meanwhile, Party A has the right to charge the full amount of rent to Party B
till the expiry of lease contract.

 

 

 

 

XIII. Miscellaneous

 

1. Party B agrees that Party A may enter the premise for inspection or take
necessary measures for disposition based on the demand for management and for
the Party B’s interests, safety, or safety of the premise and facilities or
other demand for public interests and safety, or any occurrence of other
emergent circumstances.

 

2. In case Party A is unable to provide the premise due to reason of force
majeure, the contract shall be terminated automatically, and the prepaid rent
and management fee shall be calculated according to actual renting period, and
Party A shall return the balance to Party B without interest, and neither party
shall assume any responsibility for breach of contract.

 

3. Once the contract is signed, Party B shall be the responsible person for
public security and fire protection of the renting area , which means the
responsibilities of public security and fire protection of such area shall be
assume by Party B. Party B shall submit the name and contract No. of the contact
person for public security and fire protection to Party A within two weeks since
the renting, and Party A shall transfer such information to the police station
and fire department in case of inspection.

 

4. In case of any financing need of the shareholders, Party A’s building has
been mortgaged to Industrial and Commercial Bank of China for financing, and
Party B’s rights under this lease contract shall not be influenced during the
period of mortgage.

 

5. In case Party B needs to go through the procedures of ownership registration
of all kinds such as filing for lease and registration, the costs generated
therein shall be assumed by Party B.

 

XIV. Other supplementary clauses

 

1. In case Party B signs this lease contract in the right as principal of
“individual” or “preparatory” with Party A, Party B shall establish a legal
Chinese company through registration after signing the contract, and shall
provide legal documentation (such as business license, etc.) of the company’s
legal registration for Party A to put on record within two months since the
renting date, and in case Party B is unable to provide such documentation in
time, it shall be considered as the company is failed in incorporation according
to the law as scheduled, and Party A shall have the right to terminate the lease
contract, unless there is an unpredictable and reasonable delay, and in case of
any circumstance of termination of tenancy in advance generated therein, Party B
shall assume the responsibility for breach of contract as regulated in the lease
contract.

 

2. In case Party B signs this lease contract in the right as principal of
“overseas company” with Party A, Party B shall establish a Shanghai
representative office of the legal overseas company through registration after
signing the contract, and shall provide legal documentation (such as
registration certificate, etc.) of the representative office’s legal
registration for Party A to put on record within two months since the renting
date, and in case Party B is unable to provide such documentation in time, it
shall be considered that the representative office has failed in incorporation
according to the law as scheduled, and Party A shall have the right to terminate
the lease contract, unless there is an unpredictable and reasonable delay, and
in case of any circumstance of termination of the contract in advance generated
therein, Party B shall assume the responsibility for breach of contract as
regulated in the lease contract.

 

 

 

 

3. In case this lease contract is a renewal of contract, both parties shall
agree that Party B paid the deposit and surplus payment (if any) under the lease
contract shall be transferred to this lease contract for the deduction of
deposit that shall be paid by Party B under this lease contract after the
original “Lease contract of office building of Shanghai Mart (No.: /)” is fully
implemented, and if there is any surplus, the surplus payment shall be used to
offset other payables of this lease contract. In case there is any third party
involved in the renewal of the contract, such third party shall sign a
tripartite agreement as a supplementary agreement.

 

4. After signing the contract and affixing the seal by the two parties, a copy
of the “Account Password Sheet” shall be submitted to Party B along with the
contract (Party A will not provide it again in case Party B has had such
“Account Password Sheet”), and in case Party B has not received such “Account
Password Sheet”, Party B shall notify Party to provide the account password
again. After receiving such “Account Password Sheet”, Party B shall log in the
website of “Service center for on-line account checking of Shanghai Mart”
(https://biz.shanghaimart.com) as designated by Party A for the account
registration, and Party B shall be obliged to log in the website to check the
bill information.

 

XV. Attachment

 

Administrative Rules of Shanghai Mart Office Building, Decoration Rules of
Shanghai Mart Office Building, Property Acceptance List of Shanghai Mart Office
Building are an integral part of this contract which has the same legal force
with this contract.

 

XVI. Settlement of disputes

 

This contract applies to law of the People’s Republic of China.

 

Any disputes related to the contract shall be settled through friendly
negotiation of both sides, if it fails, either party shall submit the dispute to
Shanghai International and Trade Arbitration Commission (Shanghai International
Arbitration Center) for arbitration.

 

XVII. Detailed communication address

 

Party B’s communication address (consignee address) is Party B’s registered
address or the leased house or e-mail (if any) or fax(if any), if the notice or
any other letters issued by Party A is signed for by Party B’s personnel inside
the house or sent to Party B’s registered address or the email in Shanghai Mart
or sent to Party B’s email (if any) or fax(if any), it will be regarded as
effective delivery.

 

If Party B changes the above communication address, he shall notify Party A in
writing in advance immediately. (when signing this lease contract, if Party B
does not provide new email or fax number, then the email and fax number provided
in the original lease contract by Party B remain applying to this lease
contract.)

 

 

 

 

 

XVIII. Take effect

 

1. This contract is written in Chinese, with each party holding one original
copy. If both sides sign the English version at the same time, then the Chinese
version shall prevail.

 

2. The contract is signed with an affixed seal by authorized representatives of
both sides, and it will come into effect upon Party A actually receiving the
earnest money (full amount) stipulated in the contract.

 

(No text below)

 

Party A: Shanghai Mart Co., Ltd. Party B: Benefactum Alliance Business
Consultant (Beijing) Co., Ltd., Shanghai branch     Authorized representative
(signature) Authorized representative (signature)     Company seal: Company
seal: Date of signature : Date of signature:     [ex10-9_002.jpg]
[ex10-9_003.jpg]

 

 

 

 

 

